Berry, J.
This was a proceeding in the district court for Hennepin county for the collection of taxes upon personal property of defendant. Laws 1874, c. 1, § 98, under which the proceeding was had, provides that the clerk of the proper district court shall issue a citation to any person delinquent as respects payment of such taxes, requiring him to appear on the first day of the next general term of the district court, and show cause, if any there be, why he should not pay the same. In obedience to a citation defendant appeared and showed cause by answer. To the answer the county attorney demurred, and from an order sustaining the demurrer defendant in form appeals to this court. The right to appeal is dependent upon statute. Tierney v. Dodge, 9 Minn. 153, (161.) There is no statute authorizing an appeal like the' present, the mode of review in cases of this kind being prescribed by the general tax law. Laws 1874, c. 1, § 120.
Appeal dismissed.